DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 12, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 10 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a polymer coating coupled to the elongate metal core; wherein the upper surface of the elongate metal core includes a concave curved section; wherein the lower surface of the elongate metal core includes a convex curved section; wherein the first lateral edge surface includes a convex curved section; wherein 

Claims 11 – 14 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a second metal lateral edge surface opposite the first metal lateral edge surface and extending between the upper and lower surfaces of the elongate tape measure blade; wherein the first metal lateral edge surface includes a shaped, non-planar surface section; wherein the second metal lateral edge surface includes a shaped, non-planar surface section in combination with the remaining limitations of the claims.

Claims 15 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure comprising a second lateral edge surface opposite the first lateral edge surface and extending between the upper and lower surfaces of the elongate metal core; wherein the first lateral edge surface includes a polished section such that an average number of surface defects per mm2 within the polished section is less than an average number of surface defects per mm2 of the upper surface of the elongate metal core; wherein the second lateral edge surface includes a polished section such that an average number of surface defects per mm2 within the polished section is less than an average number of surface defects per mm2 of the upper surface of the elongate metal core in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Gilliam et al. (US Pub. No. 2006/0240195)
Murray (US 6,804,899)
Khangar et al. (US 11,199,390)
Khangar et al. (US 10,126,107)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 15, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861